    Case: 1:19-cv-03552 Document #: 24 Filed: 11/14/19 Page 1 of 2 PageID #:110




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

                                                )
UNITED STATES SECURITIES AND                    )
EXCHANGE COMMISSION,                            )
                                                )
       Plaintiff,                               )
                                                )   Civil Action No. 1:19-cv-03552
       v.                                       )
                                                )   Honorable Edmond E. Chang
GEORGE SLOWINSKI,                               )
                                                )
                      Defendant.                )
                                                )

        SEC’S MOTION FOR DISGORGEMENT, PREJUDGMENT INTEREST,
              CIVIL PENALTIES, AND ENTRY OF FINAL JUDGMENT

       Plaintiff U.S. Securities and Exchange Commission, pursuant to the “bifurcated”

settlement of Defendant George Slowinski, in which he agreed to a framework for the Court to

determine financial remedies, hereby moves the Court to enter a Final Judgment imposing

disgorgement, prejudgment interest, and civil penalties. For the reasons cited in the SEC’s

memorandum, the Court should grant the motion, order the requested financial remedies, and

enter a Final Judgment against Slowinski.


Dated: November 14, 2019                            Respectfully submitted,

                                                     /s/ Benjamin Hanauer
                                                    Benjamin J. Hanauer (hanauerb@sec.gov)
                                                    Timothy J. Stockwell (stockwellt@sec.gov)
                                                    175 West Jackson Blvd., Suite 1450
                                                    Chicago, IL 60604
                                                    Phone: (312) 353-7390
                                                    Facsimile: (312) 353-7398
                                                    Attorney for Plaintiff
                                                    U.S. Securities and Exchange Commission




                                                1
    Case: 1:19-cv-03552 Document #: 24 Filed: 11/14/19 Page 2 of 2 PageID #:111




                                CERTIFICATE OF SERVICE

       I hereby certify that I provided service of the foregoing Motion, via ECF filing, to all

counsel of record on November 14, 2019.



                                             _/s/ Benjamin Hanauer_______________________
                                             Benjamin J. Hanauer
                                             175 West Jackson Blvd., Suite 1450
                                             Chicago, IL 60604
                                             Phone: (312) 353-7390
                                             Facsimile: (312) 353-7398

                                             One of the Attorneys for Plaintiff




                                                 2
